Mr. Justice Cooke delivered the opinion of the court: This is a writ of error sued out to review the judgment of the circuit court of Cook county confirming the award of the Industrial Board against the Western Electric Company, a corporation, plaintiff in error, .on the application of Carrie Burns Lewis, administratrix of the estate of Melvin T. Lewis, deceased. It is first contended that this court has no jurisdiction as the judgment of the circuit court was rendered December n, 1917, more than fifty days prior to the first day of the February term, 1918, of this court, and the writ of error was not sued out and the record was not filed in this court until the April term, 1918. It is conceded that the Workmen’s Compensation act does not prescribe the time within which a writ of error must be sued out of this court to review the proceedings of the circuit court, but it is contended by defendant in error that while the act provides that a review may be had by this court by writ of error it does not refer to the common law writ of error; that this proceeding is more in the nature of an appeal on a certificate of importance, and therefore it should be brought to this court for review under the provisions of section 100 of the Practice act, which would have required the writ to have been made returnable to the February term, 1918. Plaintiff in error, on the other hand, contends that the statute permits the review to be had by writ of error, only, and that it should be governed by section 117 of the Practice act, which provides that a writ of error can be sued out of this court to review the proceedings of the trial court- any time within three years after the rendition of the judgment or decree. While it is true that it is the evident intention of the Workmen’s Compensation act that a speedy determination be had of all contested claims, it is entirely within the province of the legislature to designate the manner in which the judgment of the lower court shall be reviewed. While the act provides that a writ of error can be sued out only in cases where the trial court certifies that the case is a proper one to be reviewed, or this court, or one of the judges in vacation, orders that such writ issue, the legislature has not indicated that it did not refer to the common law writ of error in providing for this method of review. That is the only writ of error known to the law, and it must be assumed that this method of review was provided for by the legislature with the intention that the party complaining would have three years in which to sue out the writ of error. The writ of error was sued out in apt time. Melvin T. Lewis was a steam-fitter. On the day of his death he was directed by his foreman to repair a steam-pipe which was leaking in an oven used for drying wood. After he had finished repairing the pipe the doors of the oven were closed and the steam turned on. He then took hold of the cord of an electric light which was used for the purpose of inspecting the inside of the oven and looked inside the oven. He closed the door, and, while standing holding the electric light cord in his hand, fell to the floor and died almost immediately afterwards. A post mortem examination disclosed that the deceased had been a sufferer from myocarditis, or fatty degeneration of the heart, and that his death was caused from dilation of the heart. No one saw the deceased when he fell. It is the theory of defendant in error that he received an electric shock from the electric light cord, which was sufficient, in the weakened condition of his heart, to cause his death. There was very little evidence, although some, to support this theory. The great preponderance of the evidence was to the effect that the'deceased died from natural causes. The evidence introduced before the arbitrator was somewhat voluminous. The arbitrator awarded compensation to the administratrix, and an appeal was taken to the Industrial Board, where additional evidence was heard. The Industrial Board rendered a written decision awarding compensation. In its decision the Industrial Board held, in effect, that it was not bound to render its decision and make its award according to the preponderance of the evidence, and, ■ in effect, státed that it was impossible to tell what caused the death of the deceased, but found, however, as a fact that he met his death as the result of an accident which arose out of and in the course of his employment. When the matter was brought before the circuit court on certiorari, plaintiff in error requested the court to remand the cause to the Industrial Board with instructions. While the court did not adopt, in the exact form as presented, the instructions suggested by plaintiff in error, it did remand the cause to the Industrial Board, with the statement, first, that the board had erred in its decision in failing to include in its enumeration of the issues in a compensation case the question whether or not an accidental injury occurred; second, that the board erred in its implied statement that where all the elements in a compensation case are admitted or proven beyond question, except the element of an accidental injury arising out of and in the course of the employment, then the rule of law as to the burden of proving an accidental injury arising out of and in the course of the employment should not be applied; and third, that the board erred in its statement that it is a legal presumption that the injury was accidental. Upon the re-reference, the Industrial Board, without hearing any further evidence, again awarded compensation to the administratrix, and the former decision was modified by striking out certain portions but leaving in it words which plaintiff in error contends are still objectionable. While it is apparent from its decision that the Industrial Board had some doubt as to the liability of plaintiff in error to pay compensation in this case and as to just how the deceased came to his death, it did find that he died as a result of an accident which arose out of and in the course of his employment on January 22, 1916. It is not within the power of this court to weigh the testimony. If there is competent evidence in the record which supports this finding the judgment of the circuit court must be affirmed. Plaintiff in error contends that in reviewing the judgment of the circuit court for the purpose of determining whether the facts proven support the award we are bound by the facts as stated in the written opinion of the Industrial Board. In maintaining this position it cites and relies upon Munn v. Industrial Board, 274 Ill. 70. In that case there was no agreed statement of facts or stenographic report of the evidence in the record. The only facts in the record were the findings made by the Industrial Board, and, as we stated in that case, our powers of review were limited to a determination, from the facts recited in the decision of the Industrial Board, as to whether that body acted within its powers in making the award. In this case we have a stenographic report of the evidence taken. Two witnesses testified that they examined the deceased after his death and found one of his hands burned where he had grasped the electric light cord, as though it had been burned by electricity. At the time he fell deceased was standing on an iron floor which was covered with water to the depth of the soles of his shoes. While the evidence disclosed that the insulation on this electric light cord was in good condition and no leak in the current could be found by any test made, it was also shown that at times and under certain conditions electricity will escape from a cord of this kind when no leakage could be detected either immediately before or afterwards. The current that supplied this cord was what is known as alternating, and physicians testified that a shock from an alternating electric current received by one whose heart was in the condition of that of the deceased is liable to produce dilation, which would result in death. Under this state of the record, as we are not permitted to weigh the evidence, the circuit court properly confirmed the award of the Industrial Board. The judgment of the circuit court is therefore affirmed. • Judgment affirmed.